Citation Nr: 1523956	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  11-15 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.  

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected otitis media of the left ear. 

3.  Entitlement to an initial disability rating in excess of 10 percent for service-connected bilateral hearing loss with post-status residual tympanic membrane perforation.  


REPRESENTATION

Veteran represented by:	American Red Cross




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to September 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a  October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied service connection for tinnitus and bilateral hearing loss with tympanic membrane perforation because the evidence is not new and material.  The Veteran filed a notice of disagreement in October 2009.  

In an April 2011 rating decision, the RO granted service connection for otitis media of the left ear at 10 percent and a noncompensable rating for bilateral hearing loss status post tympanic membrane perforation, effective August 27, 2008.  The Veteran filed a notice of disagreement in April 2011.  

In April 2015, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge at the RO in Jackson, Mississippi.  A transcript of this hearing has been associated with the claims file.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The issue of entitlement to an increased rating in excess of 10 percent for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The clam of entitlement to service connection for tinnitus was denied in November 1995, which the Veteran did not timely appeal.  

2.  Evidence received since the November 1995 rating decision is duplicative, cumulative, and redundant and/or does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for tinnitus.  

3.  The Veteran's service-connected otitis media of the left ear manifested as decreased hearing, mild discomfort without drainage and susceptibility to infection; and is not shown to be manifested by dizziness, vertigo, loss of auricle or neoplasms of the ear.

CONCLUSIONS OF LAW

1.  The November 1995 rating decision that denied the Veteran's claim of entitlement to service connection for tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for an initial rating higher than 10 percent for otitis media of the left ear have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.2, 4.6, 4.87, Diagnostic Code 6200 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5106, 5107, 5126; 38 C.F.R. § 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of a VCAA letter from the RO to the Veteran dated in September 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs) and VA treatment and examination records, to the extent possible, have been obtained and associated with the claims file.  Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the merits of the issue on appeal, and neither has argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced the Veteran in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  In this case, the Board concludes that an examination is not needed because new and material evidence has not been submitted to reopen the Veteran's claims.  See 38 C.F.R. § 3.159(c)(4)(iii).  The duty to provide an examination and opinion applies to a claim to reopen a finally adjudicated claim only if new and material evidence is presented or secured.  Id.  Moreover, once the Board decides that a claim cannot be reopened, the duty to provide an appellant with a new medical examination is extinguished and the adequacy of any new examination becomes moot.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 463-64 (2007).  The Veteran was afforded several VA medical examinations for the disabilities on appeal, most recently in May 2013.  The VA treatment records and examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and are adequate for purposes of this appeal, as they are competent medical evidence pertaining to the existence and etiology of the claimed current disabilities sufficient to decide the claim.  

As noted above, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in support of his claim April 2015.  Moreover, with respect to the Veteran's hearing, the undersigned identified the issues on appeal, identified the bases for the prior denials, and identified the evidence necessary to substantiate the claims.  Also, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim and volunteered his treatment history.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2014), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that no further action is necessary.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (requiring that the VLJ who chairs a hearing must comply with 38 C.F.R. § 3.103(c)(2) by fully explaining the issues and suggesting the submission of evidence that may have been overlooked).

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the adjudication of the Veteran's appeal.  

I.  New and Material

The Veteran seeks to reopen his previously denied claim of entitlement to service connection for tinnitus.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).
  
A decision of the Board becomes final on the date stamped on the face of the decision.  38 C.F.R. § 20.1100 (2014).  Once a decision becomes final, VA may reopen and reconsider a disallowed claim only when new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).  Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992) but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

In a November 1995 rating decision, the RO denied the claim of entitlement to service connection for tinnitus.  The Veteran was advised of his appellate rights in a letter accompanying the decision.  The RO found that there is no evidence of tinnitus or any ringing in the ear due to concussion, acoustic trauma or head injury while on active duty and found that service connection must be denied because this condition neither occurred in nor was caused by service.  The Veteran did not timely appeal this decision and it became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

In August 2008, the Veteran filed an informal claim to reopen his previously denied claim of entitlement to service connection for tinnitus.  

In this case, the following evidence has been added to the record since the November 1995 rating decision:  VA treatment and examination records dated through December 2012, VA examination reports, lay statements, and the April 2015 hearing testimony.  The Board notes that this evidence is new because it has not been previously been submitted.  

However, the aforementioned evidence does not raise a reasonable possibility of substantiating the claim.  The Veteran's claim was previously denied by the RO because this condition neither occurred in nor was caused by service.  A review of the recently submitted medical evidence reveals there is no diagnosis of tinnitus or an etiological link for the claim of tinnitus to service.  The concurring opinion in the Shade decision specifically pointed out that if the evidence supporting the claim is insufficient to trigger the duty to assist when the old and new evidence is considered together, then the new and material standard has not been met and the claim should not be reopened.  Shade, 24 Vet. App. at 123.  It was further noted that reopening a claim only to deny it without providing assistance would be a hollow, technical decision and that there was no reason to expend agency resources on a semantic determination that is not tied to a meaningful procedural duty.  Id. at 123-24.  Likewise, the Veteran's testimony at the Travel Board hearing in April 2015 did not offer any additional material information or any substantive argument not previously considered by the RO in November 1995.  The Veteran testified that he experienced loud noise exposure in service and that he was treated immediately for his perforated ear drums in service.  The Veteran did not report any symptoms of tinnitus in service.   Further, the medical evidence of record does not indicate treatment, diagnosis or complaints of tinnitus since service.  As such, the Board finds that the additional evidence does not raise a reasonable possibility of substantiating the claim.  

Medical treatment records from the Jackson VA Medical Center (VAMC) dated through December 2012 are negative for any complaints, diagnosis, or treatment of tinnitus.  Nonetheless, the Veteran was afforded a VA examination in January 2011.  The examiner stated that the Veteran reported "no true tinnitus"; however he did report "a very agitating pulse noise in his ears."  The Veteran was afforded a VA examination in May 2013.  The examiner found no reports of recurrent tinnitus.  Thus, the Board finds that the lack of diagnosis cannot serve as a basis to reopen his claim.  

In summary, the evidence received since the November 1995 rating decision does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for tinnitus.  For all of these reasons, the Veteran's request to reopen his previously denied claim of entitlement to service connection for tinnitus is denied.

II.  Increased Rating- Otitis Media

The Veteran seeks an initial rating in excess of 10 percent for his service-connected otitis media of the left ear (claimed as tympanic membrane perforation or "busted ear drums") currently rated under Diagnostic Code 6200.  

Diagnostic Code 6200, which rates "chronic suppurative otitis media, mastoiditis, or cholesteatoma or any combination)," provides a maximum 10 percent rating during suppuration or with aural polyps.  The diagnostic code notes that hearing impairment and complications such as labyrinthitis, tinnitus, facial nerve paralysis, or bone loss of skull must be evaluated separately.  38 C.F.R. § 4.87.

As noted, the Veteran is in receipt of the maximum rating for his service-connected otitis media of the left ear allowed under Diagnostic Code 6200.  As such, a higher initial evaluation is not available under this diagnostic code.  

The Board has also considered other ratings for diseases of the ear and finds that they are not for application.  Here, there is no otosclerosis; and even if there was a diagnosis, a higher rating would not be warranted as it is rated as hearing impairment.  See 38 C.F.R. § 4.87 Diagnostic Code 6202.  There is also no evidence of Meniere's syndrome, loss of auricle, malignant neoplasm, or benign neoplasm to warrant higher ratings under Diagnostic Codes 6205, 6207, 6208 and 6209, respectively.  Additionally, the highest available rating under Diagnostic Code 6209 for chronic otitis externa is 10 percent.  In fact, the only evidence in support of his claim for an increased rating are reports made by the Veteran attesting to the susceptibility of an ear infection.  The Board notes that the May 2013 VA examiner also found no evidence of infection, drainage, cholesteatoma upon examination, but did note that the Veteran is very susceptible to recurring infections secondary to the large residual perforation of his left ear.  The current rating contemplates such infections.  Also, while the Veteran complains of dizziness, the May 2013 VA examiner specifically found that the dizziness the Veteran described was clinically characteristic of and consistent with orthostatic hypotension and not his ear disease.  Thus, the Veteran is not entitled to a higher schedular rating.  In so finding, the Board notes that the Veteran is competent to report on symptoms and credible to the extent that he sincerely believes he is entitled to a higher rating.  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the ear impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of ear impairment.  

The rating schedule represents as far as practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2014).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  The analytical steps necessary to determine whether referral for extraschedular consideration is warranted is set out in Thun v. Peake, 22 Vet. App. 111 (2008).

First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's left ear disability, as described above, to include susceptibility to an ear infection are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describe his disability.  His complaints of infection associated with his disability are contemplated by the schedular rating criteria of the respective diagnostic code.  Thus, for these reasons, referral for consideration of an extraschedular rating is not warranted.

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the Court of Appeals for Veterans Claims has held that a total disability rating based on individual unemployability (TDIU) is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Veteran has not contended that he is unable to work due to his service connected otitis media of the left ear.  For these reasons, the Board finds that a claim for TDIU has neither been raised by the Veteran nor by the record.


ORDER

New and material evidence has not been received to reopen the claim for service connection for tinnitus, and the appeal is denied.

A rating in excess of 10 percent for otitis media of the left ear is denied.  


REMAND

With respect to entitlement to an initial compensable rating for bilateral hearing loss, the Board finds that a remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claim, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013). 

The Board notes that the Veteran was last afforded a VA examination in May 2013 in order to determine the current nature and severity of his bilateral hearing loss.  However, at the April 2015 Board hearing, the Veteran testified that his hearing loss disability has worsened and that he has received hearing aids from his VA provider.  The Veteran also testified that he receives treatment exclusively at VA facilities for his hearing loss disability, but he has not received a hearing test in over two years.  As worsening symptomatology has been described since the Veteran's last VA examination, he should be afforded a new VA examination to determine the current nature and severity of his hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Finally, updated VA treatment records should be associated with the claims file.  The Board notes that although the Veteran's file contains records from the Jackson VA Medical Center (VAMC) dated through December 2012, treatment records for the Veteran's hearing loss are only dated through September 2008 and it is unclear whether such records are complete.  Therefore, updated treatment records for the Veteran's bilateral hearing loss should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated VA treatment records from the VA Medical Center (VAMC) in Jackson, Mississippi.  Specifically, treatment records for the Veteran's bilateral hearing loss dated since September 2008.  All attempts should be made to obtain such records.  If any records cannot be obtained after efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

2.  After all outstanding records have been associated with the claims file; the Veteran should be afforded a VA audiological examination in order to determine the current nature and severity of his bilateral hearing loss.  The examiner should review the claims file.  The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted. 

The examiner is specifically requested to describe the functional effects caused by the Veteran's bilateral hearing loss.  Any opinion expressed should be accompanied by supporting rationale.

3.  After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include the evidence received after the June 2013 supplemental statement of the case.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


